Exhibit 10.27

LOGO [g89473ex10_25pg001.jpg]

Openwave Systems Inc.

2100 Seaport Boulevard

Redwood City

California 94063

U.S.A.

June 16, 2009

John Giere

Re: Offer of Employment

Dear John:

We are extremely pleased to offer you this opportunity to join Openwave Systems
Inc. (“Openwave”) in the position of Senior Vice President, Product and
Marketing, You will report to Ken Denman, CEO and you will be based in
Openwave’s Redwood City location. The following terms and conditions shall apply
to your anticipated employment with Openwave. This offer is contingent upon the
positive confirmation of the information you have provided in your resume, a
successful background check and references.

1. Commencement of Employment with Company.

Your employment will commence on July 8, 2009.

2. Base Compensation.

Your annual base salary will be USD $300,000. You will be paid semi-monthly on
the 15th and the last working day of each month.

3. Incentive Compensation

You will be eligible for a bi-annual incentive cash award from the Company under
the Company’s Corporate Incentive Plan (“CIP”), based upon a target for each six
month period which shall be 90% of your base salary actually earned for the six
month performance period (i.e., $135,000.00 based upon your initial base
salary). Under the terms of the CIP, your actual annual incentive cash award may
be below, at, or above target (up to a maximum of 150% of your target, as
prorated if applicable) and shall be determined based upon the Company’s
achievement level against selected financial and performance objectives. The
terms of the CIP, including the financial and performance objectives for the
Company, shall be established for each performance period by the Compensation
Committee in consultation with the Board of Directors of the Company.

4. Sign-on Bonus

You will receive a $25,000.00 sign-on bonus. Should your employment with
Openwave terminate for any reason other than an Involuntary Termination as
defined in Addendum E or a reduction in force within your first twelve
(12) months of employment, you agree to pay back the bonus on a prorated basis,
with pro-ration based upon the number of months of your service with the
company.

5. Equity Awards.

Subject to the approval of the Compensation Committee of the Board of Directors
of Openwave at its first meeting following your employment commencement date,
you will be granted an option to purchase 325,000 shares of Common Stock (the
“Option”). The Option shall have an exercise

 

  Page 1 June 25, 2009  



--------------------------------------------------------------------------------

price equal to the fair market value of the Company common stock on the date of
grant (which shall be determined in the discretion of the Compensation Committee
in accordance with the terms of Openwave’s 2006 Stock Incentive Plan). The
vesting commencement date will be your employment commencement date. The option
will vest monthly over a period of 4 years contingent upon continued employment
on the applicable vesting date. Any Option granted shall be subject to the terms
of the Company’s policies and standard form of agreements.

6. Insurance Plans.

You are also eligible to participate in our comprehensive employee benefit
programs. You understand and agree that, subject to applicable law, the Company
reserves the right to unilaterally revise the terms of the employee benefit
programs.

7. Relocation.

Openwave cover reasonable expenses and will assist you in your relocation to the
Redwood City area as per the Company’s Relocation Policy and per the terms
referenced in a letter to you from Meg Makalou on June 25, 2009. You must
relocate to the Redwood City area no later than November 30, 2009. Please
contact Alyssa Wagner at 650.480.4532 to learn more about your relocation
assistance package.

8. At Will Employment.

You should be aware that your employment with Company is for no specified period
and constitutes “at will” employment. As a result, you, and/or the Company, each
have the right to terminate the employment relationship at any time for any
reason, with or without cause. This is the full and complete agreement between
you and the Company regarding this term. Although your job duties, title,
compensation and/or benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in a written amendment to this Agreement signed
by you and an authorized officer of the Company.

9. US Work Authorization

Your employment will commence on July 8, 2009, or on the first available date
following your providing to Company proof of your eligibility to work in the
United States.

10. Severance.

If your employment is terminated by the Company other than for Cause as defined
in Addendum E, you shall be eligible to receive the severance and benefits
described in the Company’s Executive Severance Benefit Policy and as consistent
with applicable law. This paragraph and your participation in the Company’s
Executive Severance Benefit Policy do not change or alter the at will nature of
your employment relationship with the Company.

11. Components of Agreement.

Incorporated into this Agreement by reference are the following addendums
(“Addendums”) and their attachments, each of which is a component of the
Agreement.

Addendum A- Employment Requirements

Addendum B- Confidential Information and Inventions Assignment Agreement

Addendum C- Insider Trading Policy

Addendum D- Code of Conduct and Ethics

Addendum E- Definitions of Involuntary Termination and Cause

Addendum F- Change of Control Severance Agreement

 

  Page 2 June 25, 2009  



--------------------------------------------------------------------------------

12. Section 409A.

You and the Company intend that income provided to you pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code (“Section 409A”), and the provisions of this Agreement shall be
interpreted and construed in favor of satisfying any applicable requirements of
Section 409A. The Company does not, however, guarantee any particular tax effect
for income provided to you pursuant to this Agreement, and except for its
obligation to withhold applicable income and employment taxes from compensation
paid or provided to you, the Company shall not be responsible for the payment of
any applicable taxes incurred by you on compensation paid or provided to you
pursuant to this Agreement. In the event that any compensation to be paid or
provided to you pursuant to this Agreement may be subject to the excise tax
described in Section 409A, the Company may delay such payment for the minimum
period required in order to avoid the imposition of such excise tax.

13. Entire Agreement/Modification.

This Agreement, the Addendums, and any stock option agreements between you and
the Company, constitute the entire agreement between you and the Company
concerning our employment relationship, and they supersede all prior
negotiations, representations, and agreements regarding that subject. This
Agreement cannot be modified or amended except by a subsequent written amendment
signed by you and an authorized officer of the Company.

Please review these terms to make sure they are consistent with your
understanding. Please sign one copy and return, no later than June 19, 2009.
Your acceptance of this Agreement represents a unique opportunity for both you
and Company to grow and to succeed. We thank you for the commitment you have
made to our common vision and look forward to working with you.

 

Sincerely, Ken Denman Chief Executive Officer

I accept the offer of employment and terms stated in this Offer Letter and the
accompanying Addendums and attachments.

 

Accepted:  

/s/ John Giere

  Date:   6/29/09      John Giere       

 

  Page 3 June 25, 2009  



--------------------------------------------------------------------------------

Addendum A – Employment Requirements

1. By signing below you agree to the terms set forth in this Addendum A –
Employment Requirements and the Appendix 1 attached to the Addendum A, the
Confidential Information and Inventions Assignment Agreement.

2. EQUIPMENT: Openwave will provide you with necessary equipment to successfully
complete your job responsibilities. This equipment will be held as property of
the company and must be returned upon your termination of employment with
Openwave.

3. WORKING ENVIRONMENT: Openwave is committed to providing a drug/alcohol and
smoke free working environment for its employees. Additionally, in accordance
with the Americans with Disabilities Act (ADA) we will provide disabled
employees with any reasonable accommodations necessary. If you require any
accommodations please contact the Director, Human Resources as soon as possible.

4. EXCLUSIVITY OF SERVICE: You are required to devote your full time, attention,
and abilities to your job duties during working hours, and to act in the best
interests of the Company at all times. You must not, without the written consent
of the Company, in any way directly or indirectly (i) be engaged or employed in,
or (ii) concerned with (in any capacity whatsoever) or (iii) provide services
to, any other business or organization where this is, or is likely to be, in
conflict with the interests of the Company or where this may adversely affect
the efficient discharge of your duties. However this does not preclude your
holding up to 5% of any class of securities in any company that is quoted on a
recognized Stock Exchange.

5. RECEIPTS OF PAYMENTS AND BENEFITS FROM THIRD PARTIES: Subject to any written
regulations issued by the Company which may be applicable, neither you nor any
member of your family, nor any company or business entity in which you or they
have an interest, are entitled to receive or obtain directly or indirectly any
payment, discount, rebate, commission or other benefit from third parties in
respect to any business transacted (whether or not by you) by or on behalf of
the Company. If you, any member of your family or any company or business entity
in which you or they have an interest, directly or indirectly obtain any such
payment, discount, rebate, commission or other benefit, you will forthwith
account to the Company for the amount received or the value of the benefit so
obtained.

6. WARRANTY AND UNDERTAKING: You represent and warrant that you are not subject
to any agreement, arrangement, contract, understanding, court order or
otherwise, which in any way directly or indirectly restricts or prohibits you
from fully performing the duties of your employment, or any of them, for the
benefit of Company in accordance with the terms and conditions of the offer of
employment.

7. PERFORMANCE OF DUTIES. You will perform all acts, duties and obligations and
comply with such orders as may be designated by the Company and which are
reasonably consistent with your job title. The Company may require you to
undertake the duties of another position, either in addition to or instead of
the above duties, it being understood that you will not be required to perform
duties, which are not reasonably within your capabilities. The Company may
require you (as part of your duties of employment) to perform duties or services
not only for the Company but also for any subsidiary of Company where such
duties or services are of a similar status to or consistent with your position
with the Company

8. AT WILL EMPLOYMENT. Employment with Openwave is for no specific period of
time. As a result, either you or Openwave may terminate your employment at any
time for any reason, with or without cause. This is the full and complete
agreement between you and the company regarding this term. Although your job
duties, title, compensation and/or benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express writing signed by you and the
President of the Company.

9. LEGAL RIGHT TO WORK. For purposes of Federal Immigration Law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Original documentation must be
provided to us on or before your start date, or our employment relationship with
you may be terminated. A list of such documents can be found on the back of the
Employment Eligibility Form (l-9) form included with this offer.

 

  Page 4 June 25, 2009  



--------------------------------------------------------------------------------

10. CONFIDENTIAL INFORMATION. Openwave’s proprietary rights and confidential
information are the company’s most important assets. We will therefore ask that
you sign, as a condition to your employment, the Company’s Confidential
Information and Inventions Assignment Agreement. We impress upon you that we do
not wish you to bring with you any confidential or proprietary material of any
former employer or to violate any other obligations to your former employers.

11. HOURS OF WORK. There are no normal working hours for this employment, you
are required to work at such times and for such periods as are necessary for the
efficient discharge of your duties, and shall devote all of your time and
attention during such working hours to the discharge of your duties

12. PREVIOUS AGREEMENTS. This letter cancels and is in substitution for all
previous letters of engagement, agreements and arrangements whether oral or in
writing relating to the subject matter hereof between the Company and yourself,
all of which shall be deemed to have been terminated by mutual consent. This
letter with the identified Attachments is the entire agreement between you and
the Company regarding the terms upon which you are employed by Company.

13. PROVISIONS. The various provisions and sub-provisions of this letter are
severable and if any provision or sub-provision or identifiable part thereof is
held to be invalid or unenforceable by any court of competent jurisdiction then
such invalidity or unenforceability will not affect the validity or
enforceability of the remaining provisions or sub-provisions or identifiable
parts thereof in this letter.

 

Acknowledged:  

/s/ John Giere

  Date:   6/29/09      John Giere       

 

  Page 5 June 25, 2009  



--------------------------------------------------------------------------------

Addendum B

OPENWAVE SYSTEMS INC.

CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT (“CIIA Agreement”)

As a condition of my becoming employed (or my employment being continued) by
Openwave Systems Inc. a Delaware corporation or any of its other current or
future subsidiaries, affiliates, successors or assigns (collectively, the
“Company”), and in consideration of my employment relationship with the Company
and my receipt of the compensation now and hereafter paid to me by the Company,
I agree to the following:

1. Employment Relationship. I agree and understand that nothing in this
Agreement shall give me any right to continued employment by Company, and it
will not interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause and with or without advance
notice. Any employment relationship between the Company and me, whether
commenced prior to or upon the date of this Agreement, shall be referred to
herein as the “Relationship.”

2. Confidential Information.

(a) Company Information. I agree at all times during the term of my Relationship
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person, firm,
corporation or other entity without written authorization of the Company’s Chief
Executive Officer, any Confidential Information of the Company. I further agree
not to make copies of such Confidential Information except as authorized by the
Company. I understand that “Confidential Information” is the property of the
Company and means any and all confidential knowledge, data or information
related to the Company’s business or its actual or demonstrably anticipated
research or development, including without limitation (a) trade secrets,
inventions, ideas, processes, computer source and object code, data, formulae,
programs, other works of authorship, know-how, improvements, discoveries,
developments, designs, and techniques; (b) information regarding products,
services, plans for research and development, marketing and business plans,
budgets, financial statements, contracts, prices, suppliers, and customers;
(c) information regarding the skills and compensation of the Company’s
employees, contractors, and any other service providers of the Company; and
(d) the existence of any business discussions, negotiations, or agreements
between the Company and any third party. I understand that Confidential
Information does not include any of the foregoing items which have become
publicly and widely known and made generally available through no wrongful act
of mine or of others who were under confidentiality obligations as to the
information involved.

(b) Former Employer Information. I represent that my employment by the Company
does not and will not breach any agreement with any former employer, including
any noncompete agreement or any agreement to keep in confidence or refrain from
using information acquired by me prior to my employment by the Company. I
further represent that I have not entered into, and will not enter into, any
agreement, either written or oral, in conflict with my obligations under this
Agreement. During my employment by the Company, I will not improperly make use
of, or disclose, any information or trade secrets of any former employer or
other third party, nor will I bring onto the premises of the Company or use any
unpublished documents or any property belonging to any former employer or other
third party, in violation of any lawful agreements with that former employer or
third party. I will use in the performance of my duties only information that is
generally known and used by persons with training and experience comparable to
my own, is common knowledge in the industry or otherwise legally in the public
domain, or is otherwise provided or developed by the Company.

(c) Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited and authorized
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

 

  Page 6 June 25, 2009  



--------------------------------------------------------------------------------

3. Inventions.

(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company’s proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that there are no such Prior
Inventions. If, in the course of my Relationship with the Company, I incorporate
into a Company product, process or machine a Prior Invention owned by me or in
which I have an interest, the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, sell and otherwise distribute such Prior Invention as part of or in
connection with such product, process or machine.

(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time in which I am employed by the Company (collectively referred
to as “Inventions”), except as provided in Section 4(e) below. I further
acknowledge that all Inventions, original works of authorship, developments,
concepts, know-how, improvements or trade secrets which are made by me (solely
or jointly with others) within the scope of and during the period of my
Relationship with the Company are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my salary unless regulated
otherwise by the mandatory law of the state of California, USA.

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business.

(d) Patent and Copyright Rights. I agree to assist the Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
the Inventions and any copyrights, patents, trademarks, mask work rights, moral
rights, or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company is unable because of my
mental or physical incapacity or unavailability or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by me. I hereby
waive and irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company.

 

  Page 7 June 25, 2009  



--------------------------------------------------------------------------------

(e) Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any invention
which qualifies fully under Section 2870 of the California Labor Code which
states:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

I will advise the Company promptly in writing of any inventions that I believe
meet such provisions and are not otherwise disclosed on Exhibit A.

4. Returning Company Property. I agree that, at the time of termination of my
Relationship with the Company or at any time during my Relationship when
requested by the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all computers, storage
devices, communication devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts, equipment, or any other documents or property
(including any property containing the Company’s Confidential Information), or
reproductions of any aforementioned items developed by me pursuant to the
Relationship or otherwise belonging to the Company, its successors or assigns. I
further agree that any property situated on the Company’s premises and/or owned
by the Company, including without limitation computers; computer networks;
back-up tapes; disks and other storage media; and desks, filing cabinets or
other work areas are subject to inspection by Company personnel at any time with
or without further consent or further notice. I agree that I have no expectation
of privacy in any such property. In addition, if I have used any personal
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company information, including but not limited to, Confidential
Information, I agree to provide the Company with a computer-useable copy of all
such Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide the Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed. In the event of the termination of the
Relationship, I agree to sign and deliver the “Termination Certification”
attached hereto as Exhibit B.

5. Notification to Other Parties. In the event that I leave the employ of the
Company, I hereby consent to notification by the Company to my new employer,
and/or entity with whom I maintain a consulting relationship, including parties
with whom such relationship commences after the effective date of this
Agreement, about my rights and obligations under this Agreement.

6. Solicitation of Employees, Consultants and Other Parties. I agree that during
the term of my Relationship with the Company, and for a period of twelve
(12) months immediately following the termination of my Relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Further, following
termination of my Relationship with the Company for any reason, with or without
cause, I shall not use the Company’s trade secrets to solicit any licensor to or
customer of the Company or licensee of the Company’s products, in each case,
that are known to me, with respect to any business, products or services that
are competitive to the products or services offered by the Company or under
development as of the date of termination of my Relationship with the Company.

7. Representations and Covenants.

(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.

(b) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

 

  Page 8 June 25, 2009  



--------------------------------------------------------------------------------

8. General Provisions.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, United
States of America, without giving effect to the principles of conflict of laws.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.

(c) Severability, Successors and Assigns and Survival. If one or more of the
provisions in this Agreement are deemed void by law, then the remaining
provisions will continue in full force and effect. This Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of the Company, its successors, and its assigns. The
provisions of this Agreement shall survive the termination of the Relationship
and the assignment of this Agreement by the Company to any successor in interest
or other assignee.

(d) Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.

(d) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

The parties have executed this Agreement on the respective dates set forth
below:

 

Openwave Systems Inc.             Employee By:  

/s/ Meg Makalou

    By:  

/s/ John Giere

Print Name:   Meg Makalou     Name:   John Giere Date:   10/22/09     Date:  
6/29/09 Address:  

2100 Seaport Boulevard

Redwood City CA, 94063

    Address:  

834 Standish Ave

Westfield, NJ 07090

 

  Page 9 June 25, 2009  



--------------------------------------------------------------------------------

EXHIBIT A to CIIA Agreement

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED FROM SECTION 4

 

        Title        

  

    Date    

  

Identifying Number

or Brief Description

           

 X  No inventions or Improvements

      Additional Sheets Attached

 

Signature of Employee:  

/s/ John P. Gierre

Date:  

6/29/09

 

  Page 10 June 25, 2009  



--------------------------------------------------------------------------------

EXHIBIT B to CIIA Agreement

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any computers, storage devices, communication devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, laboratory notebooks, materials, flow charts, equipment,
or any other documents or property (including any property containing the
Company’s Confidential Information), or reproductions of any aforementioned
items developed by me pursuant to the Relationship or otherwise belonging to the
Company, its successors or assigns.

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me (the
“CIIA”), including the reporting of any inventions and original works of
authorship (as defined therein), conceived or made by me (solely or jointly with
others) covered by the CIIA.

I further agree that, in compliance with the CIIA, I will not use or disclose
any Confidential Information (as that term is defined in the CIIA).

I further agree that as required by the CIIA, for a period of twelve (12) months
immediately following the termination of my employment with the Company, I shall
not either directly or indirectly solicit, induce, recruit or encourage any of
the Company’s employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Further, I shall not use
the Company’s trade secrets to solicit any licensor to or customer of the
Company or licensee of the Company’s products, in each case, that are known to
me, with respect to any business, products or services that are competitive to
the products or services offered by the Company or under development as of the
date of termination of my Relationship with the Company.

 

Date:   6/29/09      

(NO SIGNATURE REQUIRED)

    (Employee’s Signature)    

/s/ John Giere

    John Giere

 

  Page 11 June 25, 2009  



--------------------------------------------------------------------------------

Addendum C

OPENWAVE SYSTEMS INC.

INSIDER TRADING POLICY

and Guidelines with Respect to

Certain Transactions in Openwave’s Securities

This Policy provides guidelines to employees, consultants, contractors, officers
and directors of Openwave Systems Inc. and its subsidiaries (including its
subsidiaries, “Openwave”) with respect to transactions in Openwave’s securities.

Applicability of Policy

This Policy applies to all transactions in Openwave’s securities, including
common stock, options for common stock and any other securities Openwave may
issue from time to time, such as preferred stock, warrants and convertible
debentures, as well as to derivative securities relating to Openwave’s stock,
whether or not issued by Openwave, such as exchange-traded options. It applies
to all officers of Openwave, all members of its Board of Directors, and all
employees of, and consultants and contractors to, Openwave, if any, who receive
or have access to Material Nonpublic Information (as defined below) regarding
Openwave. This group of people, members of their immediate families, and members
of their households are sometimes referred to in this Policy as “Insiders.” This
Policy also applies to any person who receives Material Nonpublic Information
from any Insider.

Any person who possesses Material Nonpublic Information regarding Openwave is an
Insider for so long as the information is not publicly known. Any employee can
be an Insider from time to time, and would at those times be subject to this
Policy.

Statement of Policy

General Policy

It is the policy of Openwave to oppose the unauthorized disclosure of any
nonpublic information acquired in the work-place and the misuse of Material
Nonpublic Information in securities trading.

Definition of Material Nonpublic Information

It is not possible to define all categories of material information. However,
information should be regarded as material if there is a reasonable likelihood
that it would be considered important to an investor in making an investment
decision regarding the purchase or sale of Openwave’s securities.

While it may be difficult under this standard to determine whether particular
information is material, there are various categories of information that are
particularly sensitive and, as a general rule, should always be considered
material. Examples of such information may include:

 

  •  

Financial results

 

  •  

Projections of future earnings or losses

 

  •  

News of a pending or proposed merger

 

  •  

News of the disposition of a subsidiary

 

  •  

Impending bankruptcy or financial liquidity problems

 

  •  

Gain or loss of a substantial customer or supplier

 

  •  

Changes in dividend policy

 

  •  

New product announcements of a significant nature

 

  •  

Significant product defects or modifications

 

  Page 12 June 25, 2009  



--------------------------------------------------------------------------------

  •  

Significant pricing changes

 

  •  

Stock splits

 

  •  

New equity or debt offerings

 

  •  

Acquisitions

 

  •  

Significant litigation exposure due to actual or threatened litigation

 

  •  

Major changes in senior management

Either positive or negative information may be material.

Nonpublic information is information that has not been previously disclosed to
the general public and is otherwise not available to the general public.

Specific Policies

1. Trading on Material Nonpublic Information. No director, officer or employee
of, or consultant or contractor to, Openwave, and no member of the immediate
family or household of any such person, shall engage in any transaction
involving a purchase or sale of Openwave’s securities, including any offer to
purchase or offer to sell, during any period commencing with the date that he or
she possesses Material Nonpublic Information concerning Openwave, and ending at
the close of business on the second Trading Day following the date of public
disclosure of that information, or at such time as such nonpublic information is
no longer material. As used in this Policy, the term “Trading Day” shall mean a
day on which national stock exchanges and the National Association of Securities
Dealers, Inc. Automated Quotation System (NASDAQ) are open for trading.

2. Tipping. No Insider shall disclose Material Nonpublic Information (commonly
referred to as “tipping”) to any other person (including family members) where
such information may be used by such person to his or her profit by trading in
the securities of companies to which such information relates, nor shall such
Insider or related person make recommendations or express opinions on the basis
of Material Nonpublic Information as to trading in Openwave’s securities.

3. Confidentiality of Nonpublic Information. Nonpublic information relating to
Openwave is the property of Openwave and the unauthorized disclosure of such
information is forbidden.

4. Shorting. Openwave does not believe it is appropriate for the members of its
Board of Directors, officers, employees, consultants or contractors, or members
of their immediate family, to financially speculate on a decline in Openwave’s
stock price or to profit from such a decline. Therefore, no directors, officer
or employee of, or consultant or contractor to, Openwave, and no member of the
immediate family or household of any such person, may ever make a short sale of
Openwave’s stock, or an equivalent transaction, such as, without limitation,
selling put options, or buying or selling any options, futures, or derivatives
that would increase in value upon a decline in Openwave’s stock price regardless
of the purpose of such transaction (example, for hedging, tax planning, etc.).

5. Trading Window. The period beginning on the first day of the last month of
each fiscal quarter and ending two Trading Days following the date of public
disclosure of the financial results for that quarter is a particularly sensitive
period of time for transactions in Openwave’s stock from the perspective of
compliance with applicable securities laws. This sensitivity is due to the fact
that officers, directors and certain other employees will, during that period,
often possess Material Nonpublic Information about the expected financial
results for the quarter. Accordingly, to ensure compliance with this Policy and
applicable federal and state securities laws, Openwave requires that (a) all
directors, officers, employees, consultants, and contractors refrain from
conducting transactions involving the purchase or sale of Openwave’s securities
commencing at the commencement of business five Trading Days preceding the
announced date for public disclosure of the financial results for a particular
fiscal quarter or year and continuing until the close of business on the second
Trading Day following the actual date of public disclosure of such financial
results (the “company-wide trading blackout period”); and (b) the directors,
officers and employees and others described or named on “Attachment A” refrain
from conducting transactions involving the purchase or sale of Openwave’s
securities other than during the period (the “trading window”) commencing at the
close of business on the second Trading Day following the date of public
disclosure of the financial results for a particular fiscal quarter or year and
continuing until the close of business on the last day of the second month of
the next fiscal quarter. The safest period for trading in Openwave’s securities,
assuming the absence of Material Nonpublic Information, is probably the first
ten days of the trading window.

 

  Page 13 June 25, 2009  



--------------------------------------------------------------------------------

From time to time, Openwave may also recommend that directors, officers,
selected employees and others suspend trading because of developments known to
Openwave and not yet disclosed to the public. In such event, such persons are
advised not to engage in any transaction involving the purchase or sale of
Openwave’s securities during such period and should not disclose to others the
fact of such suspension of trading.

It should be noted, however, that even during the trading window, any person
possessing Material Nonpublic Information concerning Openwave should not engage
in any transactions in Openwave’s securities until such information has been
known publicly for at least two Trading Days, whether or not Openwave has
recommended a suspension of trading to that person. Trading in Openwave’s
securities during the trading window should not be considered a “safe harbor,”
and all members of its Board of Directors, officers and other persons should use
good judgment at all times.

6. Preclearance of Trades. Openwave has determined that all members of the Board
of Directors, executive officers, vice presidents, and all employees (who are
described or named on Attachment A) of Openwave must refrain from trading in
Openwave’s securities, even during the trading window, without first complying
with Openwave’s “pre-clearance” process. Each of such officers and members of
the Board of Directors is required to contact Openwave’s Compliance Officer or
such officer’s designee prior to commencing any trade in Openwave’s securities.
Openwave may find it necessary, from time to time, to require compliance with
the pre-clearance process from certain employees, consultants and contractors
other than and in addition to officers and members of the Board of Directors.

7. Individual Responsibility. Every member of Openwave’s Board of Directors,
officer, employee, consultant, and contractor: (a) has the individual
responsibility to comply with this Policy against insider trading, regardless of
whether Openwave has recommended a trading window to that Insider or any other
Insiders of Openwave; and (b) is required to comply with the restrictions of
this Insider Trading Policy, and in addition, exercise appropriate judgment in
connection with any trade in Openwave’s securities, regardless of whether such
trade is specifically prohibited by this policy.

An Insider may, from time to time, have to forego a proposed transaction in
Openwave’s securities even if he or she planned to make the transaction before
learning of the Material Nonpublic Information and even though the Insider
believes he or she may suffer an economic loss or forego anticipated profit by
waiting.

Potential Criminal and Civil Liability and/or Disciplinary Action

1. Liability for Insider Trading. Insiders may be subject to penalties of up to
$1,000,000 and up to ten years in jail for engaging in transactions in
Openwave’s securities at a time when they have knowledge of nonpublic
information regarding Openwave.

2. Liability for Tipping. Insiders may also be liable for improper transactions
by any person (commonly referred to as a “tippee”) to whom they have disclosed
nonpublic information regarding Openwave or to whom they have made
recommendations or expressed opinions on the basis of such information as to
trading in Openwave’s securities. The Securities and Exchange Commission (the
“SEC”) has imposed large penalties even when the disclosing person did not
profit from the trading. The SEC, the stock exchanges and the National
Association of Securities Dealers, Inc. use sophisticated electronic
surveillance techniques to uncover insider trading.

3. Possible Disciplinary Actions. Employees of Openwave who violate this Policy,
or any aspect of it, shall also be subject to disciplinary action by Openwave,
which may include ineligibility for future participation in Openwave’s equity
incentive plans or termination of employment.

 

  Page 14 June 25, 2009  



--------------------------------------------------------------------------------

Applicability of Policy to Inside Information Regarding Other Companies

This Policy and the guidelines described in this Policy also apply to Material
Nonpublic Information relating to other companies, including Openwave’s
customers, vendors or suppliers (“Business Partners”), when that information is
obtained in the course of employment with, or other services performed on behalf
of, Openwave. Civil and criminal penalties, and termination of employment, may
result from trading on inside information regarding Openwave’s Business
Partners. All employees should treat Material Nonpublic Information about
Openwave’s Business Partners with the same care required with respect to
information related directly to Openwave.

Certain Exceptions

For purposes of this Policy, Openwave considers that the exercise of stock
options under Openwave’s stock option plans (including, if done in accordance
with the terms of such plans, exercise for cash or exercise by surrendering
shares) or the purchase of shares under Openwave’s employee stock purchase plan
(but not the sale of any such shares) is exempt from this Policy, since the
other party to the transaction is Openwave itself and the price does not vary
with the market but is fixed by the terms of the option agreement or the plan.

Additional Information - Directors and Officers

Members of the Board of Directors and executive officers of Openwave must also
comply with the reporting obligations and limitations on short-swing
transactions set forth in Section 16 of the Securities Exchange Act of 1934, as
amended. The practical effect of these provisions is that officers and directors
who purchase and sell any of Openwave’s securities within a six-month period
must disgorge all profits to Openwave whether or not they had knowledge of any
Material Nonpublic Information. Under these provisions, and so long as certain
other criteria are met, neither the receipt of an option under Openwave’s option
plans, nor the exercise of that option, nor the receipt of stock under
Openwave’s employee stock purchase plan is deemed a purchase under Section 16;
however, the sale of any such shares is a sale under Section 16. Moreover, no
officer or director may ever make a short sale of Openwave’s stock, or an
equivalent transaction, such as selling put options. Openwave has provided, or
will provide, separate memoranda and other appropriate materials to its officers
and directors regarding compliance with Section 16 and its rules.

Inquiries

Please direct your questions as to any of the matters discussed in this Policy
Openwave’s General Counsel, Bruce Posey, or Associate General Counsel, Elizabeth
Rushforth.

 

  Page 15 June 25, 2009  



--------------------------------------------------------------------------------

ATTACHMENT A

 

1. All Section 16 Officers and Directors.

The following persons (Section 16 officers and members of the board of
directors) are subject to the restrictions applicable to those listed on this
Attachment and to Section 16 of the Securities Exchange Act of 1934.

Directors:

Robin Abrams

Gerald Held

Patrick Jones

Charles Levine

William Morrow

David Nagel

Officers:

Kenneth Denman

Martin McKendry

Alan Park

Bruce Posey

Karen Willem

 

2. Employees with titles of Vice Presidents and above.

All employees holding employment classifications of General Manager, Vice
President, or higher, who are not included in Category #1, above.

 

3. Employees with regular access to material non-public information.

All employees who have regular access to material, non-public information, who
are not included in Categories #1 or #2, above. For clarity, such employees are
listed below, as updated from time to time.

 

Agueros, Mike   Donaldson, David   Johnson, Drew Aguirre, Jesse   Downing,
Guadalupe   Kandakuri, Somu Aube, William   Drennan, Mark   Kerr, David Ayroso,
Jason   Dyer, Lesley   Lachance, Matthieu Barnes, Bill   Estevez, Eldris   Lee,
Harlan Bellemare, Michel   Fanai, Susan   Liming, Dean Ben Bleichman   Ferreira,
Rani   Liu, Lori Bieber, Peter   Finean, Rob   Lowdon, Jan Brown, Jack Scott  
Foley, Joan   Makalou, Meg Dang Hulbert, Erin   Gan, Delphine   Mayank, Malik
Daughenbaugh, Kristina   Goswami, Christian   McNamera, Neal Davies, Stewart  
Hanover, Laurie   Mendek, James Dayaldasani, Varsha   Herrera, Vikki   Mendoza,
Raphael De Jong, Alfonsus   Hotter, Jeffrey   Misola, Joy Donald, Daryl   Iyer,
Sriram   Morioka, Yosuke

 

  Page 16 June 25, 2009  



--------------------------------------------------------------------------------

Nancy Robbins

Pitamber, Mayur

Poole, David

Powell, Brian S.

Rao, Rathna

Renton, David

Rinkel, John

Rogers, Michael

Rushforth, Elizabeth

Samsioe, Anette

Smith, Adriana

Soriano, Sandi

Springer, Mary

Szukalski, Cathy

Takahashi, Hitomi

Tamura, Alfredo

Tom, Evelyn

Tomarat, Dilokpol (Dean)

Veerman, Nanda

Wallerstein, Stephen

Ward, Stephanie

Wills, Fergus

Winkelmann, Dave

Yoo, Paul

 

  Page 17 June 25, 2009  



--------------------------------------------------------------------------------

ATTACHMENT B

ACKNOWLEDGMENT

The undersigned certifies that he or she has read, understands and agrees to
comply with the Openwave Systems Inc’s Insider Trading Policy. The undersigned
agrees that he or she will be subject to sanctions imposed by Openwave, in its
discretion for violation of Openwave’s policy, and that Openwave may give
stop-transfer and other instructions to Openwave’s transfer agent against the
transfer or Openwave’s securities by the undersigned in a transaction that
Openwave considers to be in contravention of its Policy. The undersigned
acknowledges that one of the sanctions to which he or she may be subject as a
result of violating Openwave’s policy is termination of employment.

 

Dated:   6/24/09     Signature:  

/s/ John Giere

      Printed Name:   John Giere

 

  Page 18 June 25, 2009  



--------------------------------------------------------------------------------

Addendum D

CODE OF CONDUCT AND ETHICS

Introduction

We are committed to maintaining the highest standards of business conduct and
ethics. This Code of Conduct and Ethics reflects the business practices and
principles of behavior that support this commitment. We expect every employee,
officer and board director to read and understand the Code and its application
to the performance of his or her business responsibilities. References in the
Code to employees are intended to cover officers and, as applicable, members of
our board of directors.

Officers, managers and other supervisors are expected to develop in employees a
sense of commitment to the spirit, as well as the letter, of the Code.
Supervisors are also expected to ensure that all agents and contractors conform
to Code standards when working for or on behalf of Openwave. The compliance
environment within each supervisor’s assigned area of responsibility will be
considered in evaluating the quality of that individual’s performance. Adherence
to the Code, and Its procedures, is a pre-requisite to continued employment with
Openwave. Nothing in the Code alters the at-will employment policy of Openwave,
as applicable, to all United States employees.

The Code addresses conduct that is particularly important to proper dealings
with the people and entities with which we interact, but reflects only a part of
our commitment to proper business conduct and ethics. From time to time we may
adopt additional policies and procedures with which our employees, officers and
directors are expected to comply, if applicable. However, it is the
responsibility of each employee to apply common sense, together with his or her
own highest personal ethical standards, in making business decisions where there
is no stated guideline in the Code.

Action by members of your immediate family, significant others or other persons
who live in your household (referred to in the Code as “family members”) also
may potentially result in ethical issues to the extent that they involve
Openwave business. For example, acceptance of inappropriate gifts by a family
member from one of our suppliers could create a conflict of interest and result
in a Code violation attributable to you. Consequently, in complying with the
Code, you should consider not only your own conduct, but also that of your
immediate family members, significant others and other persons who live in your
household.

YOU SHOULD NOT HESITATE TO ASK QUESTIONS ABOUT WHETHER ANY CONDUCT MAY VIOLATE
THE CODE, VOICE CONCERNS OR CLARIFY GRAY AREAS. SECTION 11 BELOW DETAILS THE
COMPLIANCE RESOURCES AVAILABLE TO YOU. IN ADDITION, YOU SHOULD BE ALERT TO
POSSIBLE VIOLATIONS OF THE CODE BY OTHERS AND REPORT SUSPECTED VIOLATIONS,
WITHOUT FEAR OF ANY FORM OF RETALIATION, AS FURTHER DESCRIBED IN SECTION 11.
Violations of the Code will not be tolerated. Any employee who violates the
standards in the Code may be subject to disciplinary action, which, depending on
the nature of the violation and the history of the employee, may range from a
warning or reprimand up to and including termination of employment and, in
appropriate cases, civil legal action or referral for regulatory or criminal
prosecution.

 

1. Honest and Ethical Conduct

It is the policy of Openwave to promote high standards of integrity by
conducting our affairs in an honest and ethical manner. The integrity and
reputation of Openwave depends on the honesty, fairness and integrity brought to
the job by each person associated with us. Unyielding personal integrity is the
foundation of corporate integrity.

 

  Page 19 June 25, 2009  



--------------------------------------------------------------------------------

2. Legal Compliance

Obeying the law, both in letter and in spirit, is the foundation of this Code.
Our success depends upon each employee operating within legal guidelines and
cooperating with local, national and international authorities. We expect you to
read, understand and comply with our policies regarding compliance with laws,
including our policy against insider trading. While we do not expect you to
memorize every detail of the laws, rules and regulations applicable to us, we
want you to be able to determine when to seek advice from others. If you do have
a question in the area of legal compliance, it is important that you not
hesitate to seek answers from your supervisor, the General Counsel or the
Associate General Counsel.

Violation of domestic or foreign laws, rules and regulations may subject an
individual, as well as Openwave, to civil and/or criminal penalties. You should
be aware that conduct and records, including emails, are subject to internal and
external audits and to discovery by third parties in the event of a government
investigation or civil litigation. It is in everyone’s best interests to know
and comply with our legal obligations.

 

3. International Business Laws

Our employees are expected to comply with the applicable laws in all countries
to which they travel, in which they operate and where we otherwise do business,
including laws prohibiting bribery, corruption or the conduct of business with
specified individuals, companies or countries. The fact that, in some countries,
certain laws are not enforced or that violation of those laws is not subject to
public criticism will not be accepted as an excuse for noncompliance. In
addition, we expect employees to comply with U.S. laws, rules and regulations
governing the conduct of business by its citizens and corporations outside the
U.S.

These U.S. laws, rules and regulations, which extend to all of our activities
outside the U.S., include:

 

  •  

The Foreign Corrupt Practices Act, which prohibits directly or indirectly giving
anything of value to a government official to obtain or retain business or
favorable treatment and requires the maintenance of accurate books of account,
with all company transactions being properly recorded;

 

  •  

U.S. Embargoes, which restrict or, in some cases, prohibit companies, their
subsidiaries and their employees from doing business with certain other
countries identified on a list that changes periodically (including, for
example, Cuba, Iran, Syria, North Korea and Myanmar (formerly Burma)) or
specific companies or individuals;

 

  •  

Export Controls, which restrict travel to designated countries or prohibit or
restrict the export of goods, services and technology to designated countries,
denied persons or denied entities from the U.S. or the re-export of U.S. origin
goods from the country of original destination to such designated countries,
denied persons or denied entities;

 

  •  

Anti-boycott Compliance, which prohibits U.S. companies from taking any action
that has the effect of furthering or supporting a restrictive trade practice or
boycott that is fostered or imposed by a foreign country against a country
friendly to the U.S. or against any U.S. person; and

 

  •  

The Immigration Reform and Control Act of 1986 and other laws concerning
immigration and the hiring of legally documented workers. Openwave recognizes
that foreign nationals may be a valuable source of key talent, but that not all
foreign nationals are authorized to work for Openwave immediately. In some
cases, it may be necessary to obtain a required work authorization from the U.S.
Department of Homeland Security or similar government agency in our overseas
locations prior to a foreign national working as an employee of the Company

If you have a question as to whether an activity is restricted or prohibited,
seek assistance before taking any action, including giving any verbal assurances
that might be regulated by international laws.

 

  Page 20 June 25, 2009  



--------------------------------------------------------------------------------

4. Conflicts of Interest

We respect the rights of our employees to manage their personal affairs and
investments and do not wish to impinge on their personal lives. At the same
time, employees should avoid conflicts of interest that occur when their
personal interests may interfere in any way with the performance of their duties
or the best interests of Openwave. A conflicting personal interest could result
from an expectation of personal gain now or in the future or from a need to
satisfy a prior or concurrent personal obligation. We expect our employees to be
free from influences that conflict with the best interests of Openwave. Even the
appearance of a conflict of interest where none actually exists can be damaging
and should be avoided. Whether or not a conflict of interest exists or will
exist can be unclear. Conflicts of interest are prohibited unless specifically
authorized as described below. If you have any questions about a potential
conflict or if you become aware of an actual or potential conflict and you are
not an officer or a member of the board of directors of Openwave, you should
discuss the matter with your supervisor, the General Counsel or the Associate
General Counsel, as further described in Section 11. Supervisors may not
authorize conflict of interest matters or make determinations as to whether a
problematic conflict of interest exists without first seeking the approval of
the General Counsel and providing the General Counsel with a written description
of the activity. If the supervisor is involved in the potential or actual
conflict, you should discuss the matter directly with the General Counsel.
Officers and members of the board of directors may seek authorizations and
determinations from the Audit Committee.

Although no list can include every possible situation in which a conflict of
interest could arise, the following are examples of situations that may,
depending on the facts and circumstances, involve problematic conflicts of
interests:

 

  •  

Employment by (including consulting for) or service on the board of a
competitor, customer, supplier or other service provider. From time to time,
members of the board of directors and employees of Openwave may wish to serve on
the board of directors of companies which are customers, suppliers or other
service providers of Openwave. Often times such service could be in the
interests of Openwave. However, to help assure that any taint of a potential
conflict of interest is removed from such service, each director or employee
that desires to join the board of a customer, supplier or other service provider
will: (i) provide a reasonably detailed description of such service to be
performed and the potential benefits to Openwave of such service and (ii) obtain
approval of the majority of the disinterested directors. Of course, any activity
that enhances or supports the position of a competitor to the detriment of
Openwave is prohibited, including (without limitation) employment by or service
on the board of a competitor.

 

  •  

Owning, directly or indirectly, a significant financial interest in any entity
that does business, seeks to do business or competes with us. In addition to the
factors described above, persons evaluating ownership in other entities for
conflicts of interest will consider the size and nature of the investment, the
nature of the relationship between the other entity and Openwave, the employee’s
access to confidential information and the employee’s ability to influence
Openwave decisions. If you would like to acquire a financial interest of that
kind, you must seek approval in advance.

 

  •  

Soliciting or accepting gifts, favors, loans or preferential treatment from any
person or entity that does business or seeks to do business with us. See
Section 7 for further discussion of the issues involved in this type of
conflict.

 

  •  

Soliciting contributions to any charity or for any political candidate from any
person or entity that does business or seeks to do business with us.

 

  •  

Conducting our business transactions with your family member or a business in
which you have a significant financial interest. Material related-party
transactions approved by the Audit Committee and involving any executive officer
or board director will be publicly disclosed as required by applicable laws and
regulations.

 

  Page 21 June 25, 2009  



--------------------------------------------------------------------------------

  •  

Exercising supervisory or other authority on behalf of Openwave over a co-worker
who is also a family member. The employee’s supervisor and/or the General
Counsel will consult with the Human Resources department to assess the
advisability of reassignment.

 

  •  

Loans to or guarantees of obligations of employees or their family members by
Openwave could be Improper. Such loans could constitute an improper personal
benefit to the recipients of these loans or guarantees, depending on the facts
and circumstances. Some loans are expressly prohibited by law and applicable law
may require that the Openwave board of directors approve certain loans and
guarantees.

 

  •  

Outside Employment. It is a conflict of interest to engage in any business
outside of Openwave if it could interfere with your performance at Openwave or
require you to use Openwave confidential information, property or systems,
especially if you are performing work for, or providing services to, an actual
or potential competitor, customer or supplier of Openwave.

 

  •  

Invention, Books and Publications. Employees must obtain approval before
developing, outside of Openwave, any products, software or intellectual property
that is or may be related to Openwave’s current or potential business.

 

5. Maintenance of Corporate Books, Records, Documents and Accounts; Financial
Integrity; Public Reporting

The integrity of our records and public disclosure depends upon the validity,
accuracy and completeness of the information supporting the entries to our books
of account. Therefore, our corporate and business records should be completed
accurately and honestly. The making of false or misleading entries, whether they
relate to financial results, customer contracts, or test results, is strictly
prohibited. Our records serve as a basis for managing our business and are
important in meeting our obligations to customers, suppliers, creditors,
employees and others with whom we do business. As a result, it is important that
our books, records and accounts accurately and fairly reflect, in reasonable
detail, our assets, liabilities, revenues, costs and expenses, as well as all
transactions and changes in assets and liabilities. We require that:

 

  •  

no entry be made in our books and records that intentionally hides or disguises
the nature of any transaction or of any of our liabilities or misclassifies any
transactions as to accounts or accounting periods;

 

  •  

transactions be supported by appropriate documentation;

 

  •  

the terms of sales and other commercial transactions be reflected accurately in
the documentation for those transactions and all such documentation be reflected
accurately in our books and records;

 

  •  

employees comply with our system of internal controls; and

 

  •  

no cash or other assets may be maintained for any purpose, in any unrecorded or
“off-the-books” fund.

Our accounting records are also relied upon to produce reports for our
management, stockholders and creditors, as well as for governmental agencies. In
particular, we rely upon our accounting and other business and corporate records
in preparing the periodic and current reports that we file with the SEC.
Securities laws require that these reports provide full, fair, accurate, timely
and understandable disclosure and fairly present our financial condition and
results of operations. Employees who collect, provide or analyze information for
or otherwise contribute in any way in preparing or verifying these reports
should strive to ensure that our financial disclosure is accurate and
transparent and that our reports contain all of the information about Openwave
that would be important to enable stockholders and potential investors to assess
the soundness and risks of our business and finances and the quality and
integrity of our accounting and disclosures. In addition:

 

  •  

no employee may take or authorize any action that would intentionally cause our
financial records or financial disclosure to fail to comply with generally
accepted accounting principles, the rules and regulations of the SEC or other
applicable laws, rules and regulations;

 

  Page 22 June 25, 2009  



--------------------------------------------------------------------------------

  •  

all employees must cooperate fully with investigations, audits and inquiries to
help ensure that our books and records, as well as our reports filed with the
SEC, are accurate and complete and timely filed; and

 

  •  

no employee should knowingly make (or cause or encourage any other person to
make) any false or misleading statement in any of our reports filed with our
internal auditors or the SEC or knowingly omit (or cause or encourage any other
person to omit) any information necessary to make the disclosure in any of our
reports accurate in all material respects.

Any employee who becomes aware of any departure from these standards has a
responsibility to report his or her knowledge promptly to a supervisor, the
General Counsel, the Audit Committee or one of the other compliance resources
described in Section 11.

 

6. Fair Dealing

We strive to outperform our competition fairly and honestly. Advantages over our
competitors are to be obtained through superior performance of our products and
services, not through unethical or illegal business practices. Acquiring
proprietary information from others through improper means, possessing trade
secret information that was improperly obtained, or inducing improper disclosure
of confidential information from past or present employees of other companies is
prohibited, even if motivated by an intention to advance our interests. If
information is obtained by mistake that may constitute a trade secret or other
confidential information of another business, or if you have any questions about
the legality of proposed information gathering, you must consult your supervisor
or the General Counsel, as further described in Section 11.

You are expected to deal fairly with our customers, suppliers, employees and
anyone else with whom you have contact in the course of performing your job. Be
aware that the US Federal Trade Commission Act provides that “unfair methods of
competition in commerce, and unfair or deceptive acts or practices in commerce,
are declared unlawful.” It is a violation of the Act to engage in deceptive,
unfair or unethical practices and to make misrepresentations in connection with
sales activities. Each employee should endeavor to respect the rights of and
deal fairly with Openwave’s customers, suppliers, competitors and employees. No
employee should take unfair advantage of anyone through manipulation,
concealment, abuse of privileged information, misrepresentation of material
facts or any other intentional unfair-dealing practice.

Employees involved in procurement have a special responsibility to adhere to
principles of fair competition in the purchase of products and services by
selecting suppliers based exclusively on normal commercial considerations, such
as quality, cost, availability, service and reputation, and not on the receipt
of special favors.

 

7. Gifts and Entertainment

Business gifts and entertainment are meant to create goodwill and sound working
relationships and not to gain improper advantage with customers or facilitate
approvals from government officials. The exchange, as a normal business
courtesy, of meals or entertainment (such as tickets to a game or the theatre or
a round of golf) is a common and acceptable practice as long as it is not
extravagant. Unless express permission is received from the General Counsel or
the Audit Committee, gifts and entertainment cannot be offered, provided or
accepted by any employee unless consistent with customary business practices and
not (a) of more than an amount that would, or could give the appearance that it
could, cause

 

  Page 23 June 25, 2009  



--------------------------------------------------------------------------------

you to put your interests before those of Openwave, (b) in cash, (c) susceptible
to being reasonably construed as a bribe or kickback, (d) made or received on a
regular or frequent basis or (e) in violation of any laws. This principle
applies to our transactions everywhere in the world, even where the practice is
widely considered “a way of doing business.” Employees should not accept gifts
or entertainment that may reasonably be deemed to affect their judgment or
actions in the performance of their duties. Our customers, suppliers and the
public at large should know that our employees’ judgment is not for sale.

Under some statutes, such as the Foreign Corrupt Practices Act (further
described in Section 3 above), giving anything of value to a government official
to obtain or retain business or favorable treatment is a criminal act subject to
prosecution and conviction. Discuss with your supervisor or the General Counsel
any proposed entertainment or gifts if you are uncertain about their
appropriateness and review the Openwave FCPA Policy.

 

8. Protection and Proper Use of Company Assets

All employees are expected to protect our assets and ensure their efficient use.
Theft, carelessness and waste have a direct impact on our profitability. Our
property, such as office supplies, computer equipment and buildings, are
expected to be used only for legitimate business purposes, although incidental
personal use may be permitted, so long as such use does not interfere with the
employee’s productivity or violate any other Company policy. You may not,
however, use our corporate name, any brand name or trademark owned or associated
with Openwave or any letterhead stationery for any personal purpose.

 

9. Confidentiality

One of our most important assets is our confidential information. As an employee
of Openwave, you may learn of information about Openwave that is confidential
and proprietary. You also may learn of information before it is released to the
general public. Employees who have received or have access to confidential
information should take care to keep this information confidential. You agree at
all times during the term of your relationship with the Company and thereafter,
to hold in strictest confidence, and not to use, except for the benefit of the
Company, or to disclose to any person, firm, corporation or other entity without
written authorization of the Company’s Chief Executive Officer, any confidential
information of the Company. You further agree not to make copies of such
confidential information except as authorized by the Company. You understand
that “confidential information” is the property of the Company and means any and
all confidential knowledge, data or information related to the Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know- how, improvements, discoveries, developments, designs and
techniques; (b) information regarding products, services, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of the Company’s employees, contractors and any other
service providers of the Company; and (d) the existence of any business
discussions, negotiations or agreements between the Company and any third party.
You understand that confidential information does not include any of the
foregoing items which have become publicly and widely known and made generally
available through no wrongful act of yours or of others who were under
confidentiality obligations as to the information involved.

You recognize that the Company has received and in the future will receive
confidential or proprietary information from third parties subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited and authorized purposes. You agree to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out your work for the Company consistent with the
Company’s agreement with such third party.

You are expected to keep confidential information confidential unless and until
that information is released to the public through approved channels (usually
through a press release, an SEC filing or a formal communication from a member
of senior management). Every employee has a duty to refrain from improperly
disclosing to any person confidential information about us or any other company
learned in the

 

  Page 24 June 25, 2009  



--------------------------------------------------------------------------------

course of employment here, until that information is disclosed to the public
through approved channels. This policy requires you to refrain from discussing
confidential information with outsiders and even with other Openwave employees,
unless those fellow employees have a legitimate need to know the information in
order to perform their job duties. Unauthorized use or distribution of this
information could also be illegal and result in civil liability and/or criminal
penalties.

You should also take care not to inadvertently disclose confidential
information. Materials that contain confidential information, such as memos,
notebooks, computer disks and laptop computers, should be stored securely.
Unauthorized posting or discussion of any information concerning our business or
prospects on the Internet is prohibited. You may not discuss our business or
prospects in any ‘chat room,” “blog,” instant message or similar discussion
forum, regardless of whether you use your own name or a pseudonym. Be cautious
when discussing sensitive information in public places like elevators, airports,
restaurants and “quasi-public” areas within Openwave, such as cafeterias. All
Openwave emails, voicemails and other communications are presumed confidential
and should not be forwarded or otherwise disseminated outside of Openwave,
except where required for legitimate business purposes.

In addition to the above responsibilities, if you are handling information
protected by any privacy policy published by us, such as our website privacy
policy, then you must handle that information in accordance with the applicable
policy.

 

10. Waivers

Any waiver of this Code for executive officers (including, where required by
applicable laws, our principal executive officer, principal financial officer,
principal accounting officer or controller (or persons performing similar
functions)) or directors may be authorized only by our Board of Directors or, to
the extent permitted by the rules of Nasdaq, a committee of the Board of
Directors and will be disclosed to stockholders as required by applicable laws,
rules and regulations.

 

11. Compliance Standards and Procedures

Compliance Resources

To facilitate compliance with this Code, the General Counsel is a person to whom
you can address any questions or concerns. The General Counsel, Bruce Posey, can
be reached at extension 5320 or via email at bposey@openwave.com. In addition to
fielding questions or concerns with respect to potential violations of this
Code, the General Counsel is responsible for:

 

  •  

investigating possible violations of the Code;

 

  •  

conducting periodic training sessions to refresh employees’ familiarity with the
Code;

 

  •  

distributing copies of the Code annually via email to each employee with a
reminder that each employee is responsible for reading, understanding and
complying with the Code;

 

  •  

updating the Code as needed and alerting employees to any updates, with
appropriate approval of the Audit Committee of the Board of Directors, to
reflect changes in the law, Openwave operations and in recognized best
practices, and to reflect Openwave experience; and

 

  •  

otherwise promoting an atmosphere of responsible and ethical conduct.

Your most immediate resource for any matter related to the Code is your
supervisor. He or she may have the information you need or may be able to refer
the question to another appropriate source. There may, however, be times when
you prefer not to go to your supervisor. In these instances, you should feel
free to discuss your concern with the General Counsel.

 

  Page 25 June 25, 2009  



--------------------------------------------------------------------------------

Employees must read Openwave’s Employee Complaint Procedures for Accounting and
Auditing Matters (“Whistleblower Complaint Procedures”), which describes the
Company’s procedures for the receipt, retention, and treatment of complaints
received by the Company regarding accounting, internal accounting controls or
auditing matters. Any employee may submit a good faith concern regarding
questionable accounting or auditing matters without fear of dismissal or
retaliation of any kind.

Clarifying Questions and Concerns; Reporting Possible Violations; Protection
Against Retaliation

If you encounter a situation or are considering a course of action and its
appropriateness is unclear, discuss the matter promptly with your supervisor or
the General Counsel; even the appearance of impropriety can be very damaging and
should be avoided.

If you are aware of a suspected or actual violation of Code standards by others,
you have a responsibility to report it. You are expected to promptly provide a
compliance resource with a specific description of the violation that you
believe has occurred, including any information you have about the person(s)
involved and the time of the violation. Whether you choose to speak with your
supervisor or the General Counsel, you should do so without fear of any form of
retaliation for any report of a possible violation of the Code made in good
faith. We will take prompt disciplinary action against any employee who
retaliates against you, up to and including termination of employment. Please
note, however, that any report of a possible violation must be made in good
faith. If you make a report of a possible violation without a good faith belief
that a violation of the Code may have occurred, then you will not be protected
against retaliation, and may be subject to disciplinary action.

Process for Determining Violations; Enforcement Mechanism

Supervisors must promptly report any complaints or observations of Code
violations to the General Counsel. If you believe your supervisor has not taken
appropriate action, you should contact the General Counsel directly. The General
Counsel will investigate all reported possible Code violations promptly and with
the highest degree of confidentiality that is possible under the specific
circumstances. Neither you nor your supervisor may conduct any preliminary
investigation, unless authorized to do so by the General Counsel. Your
cooperation in the investigation will be expected. As needed, the General
Counsel will consult with the Human Resources department, Internal Audit
department and/or the Audit Committee of the Board of Directors. It is our
policy to employ a fair process by which to determine violations of the Code.
This process includes:

 

  a. Collection of reported possible Code violations in the manner noted above;

 

  b. Development of a clear statement of the reported possible Code
violation(s);

 

  c. Development of a clear statement as to the events and circumstances
surrounding the reported possible Code violation(s);

 

  d. Development of a questionnaire from which to interview individuals that may
have knowledge regarding the reported possible Code violation(s);

 

  e. Collection of any materials that may support the reported possible Code
violation(s);

 

  f. Compilation of a formal report, including all interview notes, collected
materials and analyses of the information gathered during the investigation
process; and

 

  g. Submission of the formal report directly to the General Counsel for
examination and disposition.

If any investigation indicates that a violation of the Code has probably
occurred, we will take such action as we believe to be appropriate under the
circumstances. If we determine that an employee is responsible for a Code
violation, he or she will be subject to disciplinary action up to, and
including, termination of employment and, in appropriate cases, civil action or
referral for criminal prosecution.

 

  Page 26 June 25, 2009  



--------------------------------------------------------------------------------

Appropriate action may also be taken to deter any future Code violations.
Disciplinary action can include, but not be limited to, one or more of any of
the following, depending on the severity of the Code violation, the history of
past Code violations (if any), and any other factors that would normally be
considered by Openwave when determining disciplinary action of an employee in
connection with a violation of any of Openwave’s other company policies:

 

  1. Possible verbal warning to the employee;

 

  2. Possible written warning to the employee;

 

  3. Possible termination of the employee (this is mandatory for any employee
who has violated a law); or

 

  4. Possible appropriate legal action against the employee.

 

  Page 27 June 25, 2009  



--------------------------------------------------------------------------------

Addendum E

DEFINITIONS OF INVOLUNTARY TERMINATION AND CAUSE

For purposes of this Agreement, “Involuntary Termination” means the Company’s
termination of the Employee’s employment, which termination is not effected for
Cause, or any actual or purported termination effected by the Company for Cause
when no Cause exists. “Involuntary Termination” also means the Employee’s
resignation from the Company within 3 months after the occurrence of any of the
following events: (i) without the Employee’s express written consent, the
significant reduction of the Employee’s duties, authority, responsibilities, job
title, or reporting relationships relative to the Employee’s duties, authority,
responsibilities, job title, or reporting relationships as in effect immediately
prior to such reduction, or the assignment to the Employee of such reduced
duties, authority, responsibilities, job title, or reporting relationships;
(ii) without the Employee’s express written consent, a material reduction,
without good business reasons, of the facilities and perquisites (including
office space, secretarial support, other support staff, and location) available
to the Employee immediately prior to such reduction; (iii) without the
Employee’s express written consent, a reduction by the Company of ten percent
(10%) or more in the base salary of the Employee as in effect immediately prior
to such reduction (unless such reduction is part of a program generally
applicable to other executives of the Company); (iv) a material reduction by the
Company in the kind or level of employee benefits, including bonuses, to which
the Employee was entitled immediately prior to such reduction with the result
that the Employee’s overall benefits package is significantly reduced (unless
such reduction is part of a program generally applicable to other executives of
the Company); (v) the relocation of the Employee to a facility or a location
more than twenty five (25) miles from the Employee’s then present location,
without the Employee’s express written consent; (vi) the failure of the Company
to obtain the assumption of this Agreement by any successors to the Company; or
(vii) any act or set of facts or circumstances which would, under California
case law or statute, constitute a constructive termination of the Employee.
Provided, however, that in each case, the Employee’s resignation shall not be an
Involuntary Termination under this provision unless (X) the Employee provides
the Company’s General Counsel with written notice of the applicable event or
circumstance within 30 days after the Employee first has knowledge of it, which
notice specifically identifies the event or circumstance that the Employee
believes constitutes grounds for an Involuntary Termination, and (Y) the Company
fails to correct the event or circumstance so identified within 30 days after
receipt of such notice

For purposes of this Agreement, a termination “for Cause” occurs if the Employee
is terminated for any of the following reasons: (i) theft, dishonesty,
misconduct, or falsification of any employment or Employer records;
(ii) improper disclosure of the Employer’s confidential or proprietary
information: (iii) any action by the Employee which as a material detrimental
effect on the Employer’s reputation or business as reasonably determined by the
Company; (iv) the Employee’s failure or inability to perform any reasonably
assigned duties; (v) the Employee’s violation of any Company policy; (vi) the
Employee’s conviction (including any plea of guilty or no contest) for any
criminal act that impairs his ability to perform his duties under this
Agreement; or (vii) the Employee’s breach of any agreement with the Employer,
including this Agreement.

 

  Page 28 June 25, 2009  



--------------------------------------------------------------------------------

ADDENDUM F

OPENWAVE SYSTEMS INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between John Giere (the “Employee”) and Openwave Systems Inc , a
Delaware corporation (the “Company”), effective as of July 8, 2009 (the
“Effective Date”).

RECITALS

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.

B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.

C. The Board believes that it is imperative to provide the Employee with certain
benefits upon the Employee’s termination of employment following a Change of
Control that provide the Employee with enhanced financial security and incentive
and encouragement to the Employee to remain with the Company notwithstanding the
possibility of a Change of Control.

D. The Board has approved this Agreement and wishes to replace any existing
individual agreements or arrangements with the Employee entered into prior to
the Effective Date and that relate to severance payments or vesting acceleration
with respect to options, restricted stock or other compensatory stock-based
awards upon a change of control of the ownership of the Company, with this
Agreement which is now the Company’s standard form of agreement with its
officers with respect to this subject matter.

E. The benefits which are provided by virtue of this Agreement are in
consideration of the Employee’s future execution of an agreement to certain
terms, including a release of all claims against the Company and related parties
that releases the Company and such parties from any claims whatsoever arising
from or related to the Employee’s employment relationship with the Company
substantially in the form attached hereto Exhibit A of this Agreement (the
“Separation and Mutual Release Agreement).



--------------------------------------------------------------------------------

In addition to such vesting acceleration, on the date that such acceleration
occurs, the Employee shall receive the following payments and benefits;
provided, however, that it is the intention of the parties that the payments
described in Section 3(a)(i) shall be made not later than March 15 of the
calendar year after the Involuntary Termination occurs, and, if not made by such
date, because of the Employee’s failure to deliver an effective release of
claims to the Company on or before March 8, the Employee shall be subject to the
six-month delay described in Section 8(f) if applicable:

(i) A lump sum cash payment equal to the Employee’s then current annual base
salary and target annual bonus multiplied by the factor specified below (without
taking into account any reduction in base salary which could trigger an
Involuntary Termination), less applicable withholding taxes or other withholding
obligations of the Company. The factor to be applied to the lump sum payment
above shall be two (2) if the Employee is the Chief Executive Officer, one and
one-half (1.5) if the Employee is the General Counsel or a member of E-Staff,
and one (1) in all other cases; in each ease measured as of the date of the
event constituting or giving rise to the occurrence of an Involuntary
Termination. For example, if the Employee is a member of E-Staff, then the lump
sum cash payment shall be equal to one and one-half times the amount equal to
the Employee’s annual base salary plus target annual bonus.

(ii) At the Company’s expense, the Company will continue to provide Employee,
and eligible dependents or other qualified beneficiaries of Employee, with
medical, dental and vision insurance benefit coverage in coordination with the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) eighteen (18) months if the Employee is the Chief Executive Officer,
the General Counsel or a member of E-Staff, and twelve (12) months in all other
cases, provided that the Employee completes and timely files all necessary COBRA
election documentation which will be sent to Employee after the last day of
employment. After the periods specified in this Section 3 (a)(ii), if Employee
wishes to continue such COBRA coverage, Employee will be required to pay all
requisite premiums for such continued coverage.

(b) Voluntary Resignation; Termination For Cause. If the Employee’s employment
terminates by reason of the Employee’s voluntary resignation (which is not an
Involuntary Termination) or if the Employee is terminated for Cause, then the
Employee shall not be entitled to receive any benefits under this Agreement, but
may be entitled to benefits and other rights (if any) as may then be established
under the terms of the Company’s other then-existing severance and benefits
plans and programs or pursuant to other agreements with the Company.

(c) Disability; Death. If the Company terminates the Employee’s employment as a
result of the Employee’s Disability, or such Employee’s employment is terminated
due to the death of the Employee, then the Employee shall not be entitled to
receive any benefits under this Agreement, but may be entitled to benefits and
other rights (if any) as may then be established under the Company’s other
then-existing severance and benefits plans and programs or pursuant to other
agreements with the Company.

 

3



--------------------------------------------------------------------------------

unexplained or unjustified absences from the Company; (iii) a material and
willful violation of any federal or state law which if made public would injure
the business or reputation of the Company as reasonably determined by the Board
of Directors of the Company; (iv) refusal or willful failure to act in
accordance with any specific lawful direction or order of the Company or stated
lawful written policy of the Company; (v) commission of any act of fraud with
respect to the Company; or (vi) conviction of a felony or a crime involving
moral turpitude causing material harm to the standing and reputation of the
Company, in each case as reasonably determined by the Board of Directors of the
Company.

(b) Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons (as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) that will
continue the business of the Company in the future;

(ii) A merger or consolidation involving the Company in which the voting
securities of the Company owned by the shareholders of the Company immediately
prior to such merger or consolidation do not represent, after conversion if
applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger or
consolidation; provided that any person who (1) was a beneficial owner (within
the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of the
voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner (or is part of a group of related
persons that is a beneficial owner) of more than 20% of the securities of the
Company immediately after such merger or consolidation, shall be excluded from
the list of “shareholders of the Company immediately prior to such merger or
consolidation” for purposes of the preceding calculation); or

(iii) The direct or indirect acquisition of beneficial ownership of at least
fifty percent (50%) of the voting securities of the Company by a person or group
of related persons (as such terms are defined or described in Sections 3(a)(9)
and 13(d)(3) of the Exchange Act); provided, that “person or group of related
persons” shall not include the Company, a subsidiary of the Company, or an
employee benefit plan sponsored by the Company or a subsidiary of the Company
(including any trustee of such plan acting as trustee)

(c) Disability. “Disability” shall mean that the Employee has been unable to
perform his or her Company duties as the result of his or her incapacity due to
physical or mental illness or injury, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Employee or the Employee’s legal representative and
acceptable to the Company or its insurers (such agreement as to acceptability
not to be unreasonably withheld). Termination resulting from Disability may only
be effected after at least thirty (30) days’

 

5



--------------------------------------------------------------------------------

otherwise to. 411 or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law or otherwise.

(b) Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

  8. MISCELLANEOUS.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given either (i) when
personally delivered or sent by facsimile or (ii) five (5) days after being
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Employee, mailed notices shall be addressed
to him or her at the home address or facsimile number which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices or notices sent by facsimile shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel or Chief Financial Officer.

(b) Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
the internal laws of the State of California. Both Employee and the Company
hereby agree to the jurisdiction and venue of the courts of the State of
California and Federal Courts of the United States of America located within the
County of Santa Clara for all actions relating to this Agreement. Employee
further agrees that service upon Employee in any such action or proceeding may
be made by first class mail, certified or registered, to the Employee’s address
as last appearing on the records of the Company or by personal service on
Employee.

(c) Counterparts; Facsimile. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement. The executed copy of this Agreement may be delivered by facsimile or
in original form.

(d) Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

(e) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or to affect the
meaning thereof.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DO NOT SIGN BELOW UNLESS AND UNTIL OPENWAVE SYSTEMS INC. HAS ADVISED YOU THAT
YOU ARE ELIGIBLE FOR A SEVERANCE PAYMENT PURSUANT TO THE TERMS OF YOUR CHANGE OF
CONTROL SEVERANCE AGREEMENT.

RELEASE OF CLAIMS

1. In exchange for the severance payment and other benefits described in
Section 3 of my Change of Control Severance Agreement with Openwave Systems Inc.
(the “Company”), I and my successors and assigns release the Company and its
successors and assigns, and each of their respective parents, divisions,
subsidiaries, and affiliated entities, and each of those entities’ respective
current and former shareholders, investors, directors, officers; employees,
agents, attorneys; insurers, legal successors and assigns, from any and all
claims; actions and causes of action, whether now known or unknown, that I have,
or at any other time had, or shall or may have against those released parties
based upon or arising out of any matter, cause, fact, thing, act or omission
whatsoever occurring or existing at any time up to and including the date on
which I sign this Release of Claims, including, but not limited to, any claims
of wrongful termination, breach of express or implied contract, fraud, negligent
misrepresentation, defamation, infliction of emotional distress, retaliation or
national origin, race, age, sex, disability, sexual orientation or other
discrimination or harassment under the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the Fair
Employment and Housing Act, or any other applicable law. This Release of Claims
will not apply to any rights or claims that cannot be released as a matter of
law, including any statutory indemnity rights, to any claims under the terms of
the Indemnity Agreement entered into by me and the Company, if any, and it will
not apply to any claims that arise after the date on which I sign this Release
of Claims.

2. I acknowledge that I have read section 1542 of the Civil Code of the State of
California which, in its entirety, states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

I hereby waive any rights that I have under section 1542 of the Civil Code of
the State of California (or any similar provision of the laws of any other
jurisdiction) to the fullest extent that I may lawfully waive such rights
pertaining to this Release of Claims, and I affirm that it is my intention to
release all known and unknown claims that I have against the parties released in
Paragraph 1 above.



--------------------------------------------------------------------------------

     

Employee

   

OPENWAVE SYSTEMS INC.

Dated:                            , 20       By:  

 

    Its:  

 